DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities: “mulitple” should be multiple.
Claim 8 is objected to because of the following informalities: claim must end with a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105680320 A patent publication by Qin et al. (copy attached with English translation, “the translation”).
Regarding claim 1, Qin teaches a laser radar component, comprising: a LIDAR chip (including a gain chip 1, a cavity 2, and an amplifier 3) that generates a LIDAR output signal (outputted at the amplifier 3), the LIDAR chip including multiple LIDAR chip waveguides (three ridge waveguides and two ring waveguides on the cavity 2), the LIDAR chip waveguides including a utility waveguide configured to carry one or more light signals selected from an outgoing LIDAR signal and an incoming LIDAR signal (any of the waveguides receives a laser signal from the chip as incoming signal and transmit to the amplifier as an outgoing signal); and an amplifier having an amplifier waveguide (curved waveguide 8 on the amplifier 3) that includes a first facet and a second facet (left and right facets as illustrated in Fig. 3), the amplifier being positioned such that the first facet is optically aligned with a facet of the utility waveguide but the second facet is not optically aligned with any of the LIDAR chip waveguide (due to the curved/inclined nature of the waveguide 8, the right facet is not aligned with the left facet, nor is it aligned with the facet of utility ridge waveguide on the cavity 2, in the x-axis direction) .

    PNG
    media_image1.png
    301
    397
    media_image1.png
    Greyscale

Regarding claim 2, Qin further teaches the LIDAR chip waveguides are integrated on the LIDAR chip as ridge waveguides.
Regarding claim 3, Qin further teaches the amplifier waveguide receives the outgoing LIDAR signal (initially generated at the gain chip 1) from the utility waveguide and the amplifier waveguide guides the received outgoing LIDAR signal through the second facet, the amplifier positioned such that the outgoing LIDAR signal exits from the LIDAR chip as a result of passing through the second facet.
Regarding claim 4, Qin further teaches the outgoing LIDAR signal includes multiple wavelength channels (since it is wavelength-tunable).
Regarding claim 6, Qin further teaches the amplifier is included on an amplifier chip that is attached to the LIDAR chip (“monolithic integration with the gain chip and the amplifier”, item 5 under beneficial effects in the translation).
Regarding claim 8, Qin further teaches the amplifier chip is positioned at an edge (right edge, Fig. 1) of the LIDAR chip such that a line can be drawn starting at the second facet and extending away from the amplifier chip in a direction of propagation of the outgoing LIDAR signal at the second facet and without the line passing through any portion of the LIDAR chip (since the line extends away from the amplifier 3, toward a bottom right in Fig. 1, away from the gain chip 1 and the cavity 2 and therefore does not pass through any portion of the LIDAR chip).
Regarding claim 10, Qin further teaches the facet of the utility waveguide is spaced apart from the first facet (at opposite ends of the amplifier 3).
Regarding claim 11, Qin further teaches the utility waveguide carries both the incoming LIDAR signal and the outgoing LIDAR signal (any of the waveguides receives a laser signal from the chip as incoming signal and transmit to the amplifier as an outgoing signal).
Regarding claim 12, Qin further teaches the LIDAR chip is constructed on a silicon-on- insulator platform (SOI material system, item 5 under beneficial effects in the translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2011/0091155 by YILMAZ et al. in view of U.S. PGPub 2017/0371227 by SKIRLO et al.
Regarding claim 1, YILMAZ teaches a laser system (para. [0033] "There is a need for a method and for an optical device that ‘taps’ (obtains at least apportion of) both a forward-propagating optical output beam from a laser system as well as a backward-propagating optical beam (such as from a reflection), and, based on automatic analyses of the forward and backward portion(s), controls at least one aspect of the operation of the laser system."), comprising:
A laser chip (101) (205) (Figs. 1, 2E, para. [0039]” ...a laser system 101..."; para. [0034]" ...circuits and/or microprocessors that analyze the signals from the forward tap(s) and backward tap(s) (e.g., to determine power levels, spectral content, or the like), and that provide control
Signals to operate laser seed source(s), pump lasers, light gates, or the like.") that generates a laser output signal (111) (Fig. 1, para. [0055] "...seed source 110 ...generates an optical seed signal 111..."; para. [0056] "...the seed signal from power-amplifier input fiber 138 ...pump dump 149 ...outputs the amplified seed signal ...into the core of delivery fiber 150."; para. [0060]" ...the output signal from a far end of a down stream delivery fiber..."), the laser chip including multiple laser chip waveguides (114, 117, 118, 141, 138, 145, 147, 148, 150, 221, 223), the laser chip waveguides including a utility waveguide (114, 117, 118, 141, 221, 223) configured to carry one or more light signals selected from an outgoing laser signal and an incoming laser signal (Figs. 1, 2E, para. [0055]" ...the forward-propagating optical signal in fiber 114 ...a two-port optical isolator 122 ...that has an input fiber 117 and an output fiber 118..."; para. [0056] “...power-amplifier input fiber 138 ...combiner output LMA fiber 145 ...gain fiber 147 has a fiber output end 148 (or is spliced to an output fiber 148) ...delivery fiber 150... Backward-propagating light (e.g., from reflected light (going right-to-left from delivery fiber 150) ...a selected fiber 141 ...is used as a ‘backward tap' to obtain a portion of any backward-propagating light from gain fiber 147 and/or delivery fiber 150..."); and an amplifier (140) having an amplifier waveguide (138, 145, 147, 148, 150) that includes a first facet and a second facet (the left end of 138 understood to act as the first facet, the right end of 150 understood to act as the second facet, a "facet" is understood to simply refer to a side of a waveguide, Fig. 1, para. [0055] "Power optical amplifier 140 has an input fiber 138 and an output fiber 150 (also called delivery fiber150)."), the amplifier (140) being positioned such that the first facet (of 138) is optically aligned (i.e., waveguide splicing at position 119 is deemed equivalent to the claimed optical alignment) with a facet of the utility waveguide (118) but the second facet (of 150) is not optically aligned with any of the laser chip waveguide (the right end of 118 understood to act as a facet of the utility waveguide, the left end of 138 understood to act as the first facet, the right end of 150 understood to act as the second facet, Fig. 1, para. [0055]" ...isolator output fiber 118 ...fusion spliced to input fiber 138 of the power amplifier 140 at splice 119."; para. [0056] “...pump dump 149 outputs the amplified seed signal ...into the core of delivery fiber 150."; para. [0060]" ...the output signal from a far end of a downstream delivery fiber...").  YILMAZ does not further disclose the laser system is a LIDAR system; the laser chip is a LIDAR chip.  However, SKIRLO, also related to laser-based systems, does disclose a LIDAR system (para. [0014] "Other examples of the present technology include a lidar with a light source, a network of optical switches, a planar dielectric lens, and a periodic structure."), a LIDAR chip(700) (Fig. 7, para[0029]" FIG.7 is a block diagram of an integrated LIDAR chip with a planar dielectric lens for optical beam steering."), and a LIDAR signal (Fig. 7, para. [0080]" The lidar system 100 includes a tunable IR light source 780 that emits a tunable IR beam. An optical preamplifier 782 optically coupled to the tunable IR light source 780 amplifies the tunable IR beam, which is coupled to a 1-to-128MZI switch matrix 710 via a 3dB coupler 784 of coupler. The 3dB coupler picks off a portion of the amplified beam for heterodyne detection of the received beam with a detector 790.  Signal processing electronics 792 coupled to the detector 790 process the received signal.").  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the LIDAR system; the LIDAR chip; as disclosed by SKIRLO, with the laser system; the laser chip; and the laser signal of YILMAZ since LIDAR was known to be a useful application of lasers for identifying a position of a target as taught by SKIRLO (see SKIRLO, para. [0003])
Regarding claim 4, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 3.  SKIRLO further discloses wherein the outgoing LIDAR signal includes multiple wavelength channels (para[0012]" ...the tunable light source may tune the wavelength to steer the first collimated beam...”; para. [0069] "The different shadings indicate the different wavelengths used to generate the beam."; para. [0080]).
Regarding claim 5, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  YILMAZ further discloses wherein the amplifier waveguide (138, 150) receives the incoming laser signal from off the laser chip when the utility waveguide (114, 117, 118) carries the incoming laser signal (the back reflection of the output signal understood to act as the incoming laser signal, Fig. 1, para.[0055] "Power optical amplifier 140 has an input fiber 138 and an output fiber 150 (also called delivery fiber 150) ...isolator output fiber 118 ...is fusion spliced to input fiber 138 of the power amplifier 140..."; para. [0056] “Backward-propagating light (e.g., from reflected light (going right-to-left from delivery fiber 150)..."; para. [0060]" ...a back reflection of the output signal from a far end of a downstream delivery fiber..."), the amplifier waveguide (138, 150) guiding the incoming laser signal from the second facet through the first facet, and the utility waveguide (114, 117, 118, 141) receiving the incoming laser signal from the amplifier waveguide (138, 150) (the left end of 138 understood to act as the first facet, the right end of 150 understood to act as the second facet, Fig. 1, para. [0055] “Power optical amplifier 140 has an input fiber 138 and an output fiber 150 (also called delivery fiber 150) ...isolator output fiber 118 ...fusion spliced to input fiber 138 of the power amplifier 140..."; para. (0056) "Backward-propagating light (e.g., from reflected light (going right-to-left from delivery fiber 150) ...a selected fiber 141 ...is used as a ‘backward tap’ to obtain a portion of any backward-propagating light from gain fiber 147 and/or delivery fiber 150...").  SKIRLO further discloses the laser signal is a LIDAR signal (Fig. 7, para. [0080])
Regarding claim 6, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  SKIRLO further discloses wherein an amplifier is included on an amplifier chip (706) that is attached to a LIDAR chip (700) (Fig. 7, para. [0029]; para. [0081]; para. [0096]; para. [0097]).
Regarding claim 7,  YILMAZ in view of SKIRLO discloses the LIDAR system of claim 6.  SKIRLO further discloses wherein the amplifier chip (706) is flip-chip bonded to the LIDAR chip (700) (Fig. 7, para. [0029], [0096], [0097]).
Claims 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2017/0207600 by Klamkin et al. in view of U.S. PGPub2013/0083389 by Dakin et al.
Regarding claim 15, KLAMKIN discloses a laser system (para. [0007]), comprising: a laser chip ("Si chip") that includes a first waveguide (upper "Si waveguide") and a second waveguide (lower "Si waveguide") (Fig. 10, para. [0012]; [0082]); and an amplifier chip ("Gain flip chip") that includes an amplifier waveguide ("Gain waveguide") with a first facet and a second facet, the amplifier chip being positioned on the laser chip ("Si chip") such that the first facet is optically aligned with a facet of the first waveguide (upper "Si waveguide") and the second facet is optically aligned with a facet of the second waveguide (lower "Si waveguide") (note: in Fig. 10 the upper end of the "Gain waveguide" understood to act as the first facet, the lower end of the "Gain waveguide" understood to act as the second facet, the optical coupling between the first facet with the upper "Si waveguide" understood to act as optically aligning the first facet with a facet of the first waveguide, the optical coupling between the second facet with the lower "Si waveguide" understood to act as optically aligning the second facet with a facet of the second waveguide, Fig. 10, para. [0053], [0082]), the amplifier waveguide ("Gain waveguide") configured to receive a light signal from the first waveguide (upper "Si waveguide") and guide the light signal such that the second waveguide (lower “Si waveguide") receives the light signal from the amplifier waveguide ("Gain waveguide") (Fig. 10, para. [0075], [0082]), the amplifier chip ("Gain flip chip") constructed such that an angle between a direction that the light signal travels when entering the amplifier waveguide and a direction that the light signal travels when exiting the amplifier waveguide is between 0 and 180 degrees (in Fig.10 of KLAMKIN, since the gain waveguide, i.e. the amplifier waveguide, makes a 180 degree turn in plane, the direction that the light signal travels when entering the amplifier waveguide and the direction that the light signal travels when exiting the amplifier waveguide are anti-parallel to each other, this embodiment of KLAMKIN appears to match that of Fig. 14 of the instant application, Fig. 10, para. [0082]).  KLAMKIN fails to specify that the angle between a direction that the light signal travels when entering the amplifier waveguide and a direction that the light signal travels when exiting the amplifier waveguide is less than 180 degrees. However, when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range by routine experimentation.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the angle between a direction that the light signal travels when entering the amplifier waveguide and a direction that the light signal travels when exiting the amplifier waveguide of KLAMKIN to be less than 180 degrees since this angle is within the range of between 0 and 180 degrees as suggested by KLAMKIN and when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range. KLAMKIN does not further disclose the laser system is a LIDAR system; the laser chip is a LIDAR chip.  DAKIN, also related to laser-based systems(para. [0002]) does disclose a LIDAR system (para. [0018]), a LIDAR chip (100) (Fig. 1, para. (0022).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the LIDAR system and the LIDAR chip, as disclosed by DAKIN with the laser system and the laser chip of KLAMKIN since LIDAR was known to be a useful application of lasers for identifying a position of a target as taught by DAKIN .
Regarding claim 16, KLAMKIN in view of DAKIN discloses the LIDAR system of claim 15.  KLAMKIN further discloses wherein the angle is between 0 and 180 degrees (in Fig.10 of KLAMKIN, since the gain waveguide, i.e. the amplifier waveguide, makes a 180 degree turn in plane, the direction that the light signal travels when entering the amplifier waveguide and the direction that the light signal travels when exiting the amplifier waveguide are anti-parallel to each other, this embodiment of KLAMKIN appears to match that of Fig. 14 of the instant application, Fig. 10, para. [0082]) KLAMKIN in view of DAKIN fails to specify that the angle is less than or equal to 90 degrees.  However, when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range (or value) by routine experimentation.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the angle of KLAMKIN to be less than or equal to 90 degrees since this angle is within the range of between 0 and 180 degrees as suggested by KLAMKIN.
Regarding claim 17, KLAMKIN in view of DAKIN discloses the LIDAR system of claim 15.  KLAMKIN further discloses wherein the amplifier (100) includes multiple lateral sides between a top side (118) and a bottom side (112), the amplifier waveguide (106) being arranged on the amplifier chip (100) such that the light signal enters the amplifier waveguide through the same one of the lateral sides through which the light signal exits the amplifier waveguide (note: the light signal enters the "Gain waveguide" in Fig. 10, i.e. the amplifier waveguide, through the lateral side of 106 as depicted in Fig. 7, 106 is the same lateral side through which the light signal exits the amplifier waveguide, Fig. 7, 10, para. [0075], [0082]).
Regarding claim 18, KLAMKIN in view of DAKIN discloses the LIDAR system of claim15. DAKIN further discloses wherein the LIDAR chip (100) is constructed on a silicon-on-insulator platform (132) (Fig. 1, para. [0029], [0047], [0052]).
Regarding claim 20, KLAMKIN in view of DAKIN discloses the LIDAR system of claim 15.  KLAMKIN further discloses wherein the amplifier chip ("Gain flip chip") is flip-chip bonded to the laser chip ("Si chip") (Fig. 10, para. [0084]).  DAKIN further discloses the laser chip is a LIDAR chip (100) (Fig. 1, para. [0022]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YILMAZ and SKIRLO, as applied to claim 1 above, and further in view of KLAMKIN.
Regarding claim 9, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  YILMAZ further discloses wherein the laser chip (205) has the utility waveguide (221, 223) positioned on a base (220) (Fig. 2D, 2E, para. [0044], [0067])  SKIRLO further discloses the laser chip is a LIDAR chip (700) (Fig. 7, para. [0029]).  Neither YILMAZ nor SKIRLO further discloses a level of a top of the amplifier waveguide is between a level of a top of the utility waveguide and a level of the base.  However, KLAMKIN, also related to laser-based systems, does disclose a level of a top of an amplifier waveguide (106) is between a level of a top of the utility waveguide (104) and a level of a base (116) (note: SOA is an amplifier, Fig. 1, para. [0061], [0062], [0064]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the configuration of a level of a top of the amplifier waveguide is between a
Level of a top of the utility waveguide and a level of the base, as disclosed by KLAMKIN, in the utility waveguide of YILMAZ in view of SKIRLO to improve reliability and manufacturability (see KLAMKIN, para. [0008], [0101]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over YILMAZ and SKIRLO, as applied to claim 1 above, and further in view of DAKIN et al.
Regarding claim 12, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  Neither YILMAZ nor SKIRLO further disclose wherein the LIDAR chip is constructed on a silicon-on-insulator platform.  However, DAKIN, also related to laser-based systems (para. [0002]), does disclose wherein the LIDAR chip (100) is constructed on a silicon-on-insulator platform (132) (Fig. 1, para. [0029], [0047], [0052]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the LIDAR chip constructed on a silicon-on-insulator platform, as disclosed by DAKIN, with the LIDAR system of YILMAZ in view of SKIRLO to reduce manufacturing cost and improve robustness (see  DAKIN, para. [0005], [0050]).
Claims 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over YILMAZ and SKIRLO, as applied to claim 1 above, and further in view of U.S. PGPub2005/0135730 by WELCH et al.
Regarding claim 13, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  YILMAZ further discloses wherein the second facet is optically aligned with an optical element (200) (the right end of 150 in Fig. 1 understood to act as the second facet, Fig. 1, 4, para. [0056], [0060], [0091]).  Neither YILMAZ nor SKIRLO further disclose the optically aligned optical element includes a facet of an optical fiber.  However, WELCH, also related to laser-based systems, does disclose an optically aligned facet of an optical fiber (46) (the tip of 46 understood to act as the facet of the optical fiber, Fig. 7A, para. [0136]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the optically aligned facet of an optical fiber, as disclosed by WELCH, in the optical element of YILMAZ in view of SKIRLO to facilitate optical signal exchange between the waveguide and optical fiber (see WELCH, para. [0136], [0142]).
Regarding claim 19, KLAMKIN in view of DAKIN discloses the LIDAR system of claim 18.  Neither KLAMKIN nor DAKIN further disclose wherein the first waveguide and the second waveguide are ridge waveguides.  However, WELCH, also related to laser-based systems, does disclose wherein a first waveguide and a second waveguide are ridge waveguides (Fig. 65A-65B, para. [0152]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first waveguide and the second waveguide are ridge waveguides, as disclosed by WELCH, in the LIDAR system of KLAMKIN in view of DAKIN to improve manufacturability (see WELCH, para. [0152).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over YILMAZ and SKIRLO and further in view of U.S. PGPub 2016/0170141 by Luo et al.
Regarding claim 14, YILMAZ in view of SKIRLO discloses the LIDAR system of claim 1.  Neither YILMAZ nor SKIRLO further disclose wherein the facet of the utility waveguide is at an angle between 75 degrees and 85 degrees relative to a direction of propagation of the utility waveguide at the facet of the utility waveguide, and the amplifier waveguide is curved such that the first facet is at an angle between 75 degrees and 85 degrees relative to a direction of propagation of the amplifier waveguide at the first facet and second facet is at an angle of 90 degrees relative to a direction of propagation of the amplifier waveguide at the second facet.  However, LUO, also related to laser-based systems, does disclose wherein a facet (118-1, 312-1) of a utility waveguide (116, 310) is at an angle less than 90 degrees relative to a direction of propagation of the utility waveguide at the facet of the utility waveguide (Fig. 3, para. [0013], [0028], [0030]). WELCH, also related to laser-based systems, does disclose an amplifier waveguide (48) is curved such that the first facet (52) is at an angle between 75 degrees and 85 degrees relative to a direction of propagation of the amplifier waveguide at the first facet and second facet
(37) is at an angle of 90 degrees relative to a direction of propagation of the amplifier waveguide at the second facet (note: the first facet 52 is at an angle of 83 degrees (83=90-7) relative to the direction of propagation of the amplifier waveguide, the left end of 37 understood to act as the second facet, the second facet is perpendicular (90 degrees) relative to the direction of propagation of the amplifier waveguide, Fig. 7A, para. [0136]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the LIDAR system of YILMAZ in view of SKIRLO so that the facet of the utility waveguide is at an angle between 75 degrees and 85 degrees relative to a direction of propagation of the utility waveguide at the facet of the utility waveguide, and the amplifier waveguide is curved such that the first facet is at an angle between 75 degrees and 85 degrees relative to a direction of propagation of the amplifier waveguide at the first facet and second facet is at an angle of 90 degrees relative to a direction of propagation of the amplifier waveguide at the second facet to improve waveguide coupling efficiency as suggested by LUO and WELSH and when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range (or value) by routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPUBs 20200116837, 20200116842 are related inventions by the inventors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883